ADVISORY ANALYSIS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The proposed amendments were filed on November 19, 2021 by the applicant as part of the After Final Consideration Program 2.0.  A search and consideration was performed by the examiner within the time authorized for the pilot program.
In regard to independent claims 1, 8, 17, and 22, the proposed amendment, modified the limitations to explicitly require that “the video representation comprises segments, and at least one of the segments contains non-VR video data”,  and “the element indicates there is at least one segment that contains the VR video data and the at least one segment that contains non-VR video data and the projection mapping indicates that video data of the at least one segment that contains the VR video data is to be rendered as VR video data. “
The amendment will not be entered because it introduces new grounds of rejection.  The amendments overcome the 35 U.S.C. 102 (a) (2) rejection of the prior office action as being anticipated by Ouedraogo et al. (U.S. 2019/0158933 A1; herein referred to as Ouedraogo) but introduces a new ground of rejection under 35 USC 103 as being unpatentable over Ouedraogo in view of Taquet et al. (U.S. 2019/0141359 A1; herein referred to Taquet).  The new prior art is directed to “the streaming of media data representing a capturing projection of a wide view of a scene, the streamed media data making it possible to render the wide view on a 3D geometric display surface or to render the wide view on a display surface according to different viewpoints, the rendering comprising rendering projection of media data. After having received a description file including information on the media data, the information comprising descriptive information relating to the capture of the wide view for producing the media data, request messages to request media data streams based on the description file are sent 
The examiner suggests the applicant review the instant specification that may provide additional details that can be added to the claim language to distinguish the claimed invention form the cited prior art.  It is suggested that the applicant consider adding more detail into the language of the independent claims that teach how the projection mapping determines how  a device is determined whether to retrieve the segments of the video representation and how to render the segments of the video representation for both VR data and non-VR data (see instant specification - ¶¶ [0138 - 0144]).
If future prosecution of the instant application is desired, the applicant is advised to resubmit the proposed amendments, as well as any further modifications to the claims deemed useful to advance prosecution.
/JAMES N FIORILLO/Examiner, Art Unit 2444